DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was filed with the application on 3/12/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-4, 7-12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US Patent Pub. # 2015/0097977) in view of Kojima (US Patent Pub. # 2005/0140793).
As to claim 1, Watanabe (Figs 1 and 8) teaches a tracking device, comprising:
a photographing optical system (image pickup optical system 101) having an image stabilization lens (first optical correction unit (a shift lens 102) and a second optical correction unit (a magnification varying lens 103)) (Para 30),
a first image stabilization actuator (motor 105) that corrects camera shake by moving the image stabilization lens (102) (Para 44),
a second image stabilization actuator (motor 107) that corrects camera shake by moving the magnification varying lens (103) (Para 48), and
a processor (microcomputer 120) that has a calculation section, a determination section and a tracking control section (Para 32),
wherein the determination section (face detection unit 119) determines whether or not a subject image (face of the person) exists at a specified position within an effective imaging region of the image sensor (image pickup element 113) (Para 73 and 74),
the calculation section (tracking control unit 147) calculates movement direction and movement velocity (position or the movement amount of the object) for moving the subject image (face of the person) with respect to the image sensor (113) (Para 75), and
the tracking control section (120) performs drive control for at least one of the first image stabilization actuator (motor drive unit 131) and the second image stabilization actuator (motor drive unit 141) based on the movement direction and movement velocity (position or the movement amount of the object) that have been calculated by the calculation section (147), to perform tracking such that the subject image (face of the person) is always positioned at a specified position within the effective imaging region of the image sensor (113) (Para 38-44). 
Watanabe does not teach a second image stabilization actuator that corrects camera shake by moving an image sensor unit.  Kojima teaches a second image stabilization actuator (shake compensation mechanism 32) that corrects camera shake by moving an image sensor unit (CCD 33) (Para 43).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a second image stabilization actuator that corrects camera shake by moving an image sensor unit as taught by Kojima to the image blur correction apparatus of Watanabe, to provides a camera system comprising: a plurality of interchangeable lenses including at least one interchangeable lens having a shake compensator; and the above-described camera body (Para 14 of Kojima).
As to claim 2, Watanabe teaches wherein: the tracking control section (controller 30) drives one of the first image stabilization actuator (body side shake compensation mechanism 32) or the second image stabilization actuator (shake compensation mechanism 26) at a first movement velocity to shift the subject image in a first direction (horizontal direction) within the effective imaging region, and after that shift, it the 
As to claim 3, Watanabe teaches further comprising: a first position detection sensor (position detection unit 104) that detects position of the image stabilization lens (102) that has been moved by the first image stabilization actuator (105) (Para45); and second position detection sensor that detects position of the image sensor that has been moved by the second image stabilization actuator (Para49); wherein the tracking control section (120), performs drive control of an image stabilization actuator (105 and 107) corresponding to either one of the first and second position detection sensors (104 and 106), based on output from one of the first position detection sensor (104) and the second position detection sensor (106), until an image stabilization actuator (105 and 107) corresponding to the one position detection sensor (104 and 106) is shifted to a shift possible first target position, controls an image stabilization actuator (105 and 107) corresponding to the other of the first and second position detection sensors (104 and 106), based on output from the other one of the first position detection sensor (104) and the second position detection sensor (106), until an image stabilization actuator (105 and 107) corresponding to the other position detection sensor (104 and 106) is shifted to a shift possible second target position, and repeats until the first and second image stabilization actuators (105 and 107) reach a movable limit (Para 41 and 46).  Watanabe teaches the saturation preventing control unit 127 outputs, for example, as a 
As to claim 4, Kojima teaches wherein: the tracking control section (30), when it has been determined, by the determination section (30), that the specified position of the subject image has become a maximum movement possible position on the effective imaging region of the image sensor (33), as a result of drive of only one of the first image stabilization actuator (26) and the second image stabilization actuator (32), determines whether or not drive is possible using the other image stabilization actuator (26 or 32), and drives the other image stabilization actuator (26 or 32) if the result of this determination is that drive is possible (Para 72). 
As to claim 7, Watanabe teaches wherein: the first direction (angular velocity sensor 121), first movement velocity (121), second direction (121) and second movement velocity (121) are capable of an allocation operation so that a movable time from the movement amount (121) and the movement velocity (121) of the subject image (face) becomes longest (Para 75 and 84). 
As to claim 8, Watanabe teaches wherein: the tracking operation is repeated until immediately before the determination is rejected, or until a designated time (period shorter than the frame rate, for example, at a period of 1 msec) is reached (Para 75). 
As to claims 9 and 17, these claims differ from claim 1 only in that the claim 1 is a tracking device claim whereas claims 9 and 17 are a tracking method and a tracking device.  Thus claims 9 and 17 are analyzed as previously discussed with respect to claim 1 above.  
.  

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US Patent Pub. # 2015/0097977) in view of Kojima (US Patent Pub. # 2005/0140793) and further in view of Uenaka (US Patent Pub. # 2009/0245774).
As to claim 5, note the discussion above in regards to claim 1.  Kojima teaches wherein: the tracking control section, and then drives the image stabilization lens (27) in a direction that is orthogonal to the optical axis of the image stabilization lens (27) by driving one of the first image stabilization actuator (26) and the second image stabilization actuator (32), and finally drives the image sensor (33) in a direction that is orthogonal to the optical axis of the image stabilization lens (27) by driving the other of the first image stabilization actuator (26) and the second image stabilization actuator (32) (Para 38-44).  Watanabe in view of Kojima do not teach to correct direction of the subject image by rotational drive of the image sensor to an appropriate position, rotates the subject image by initially driving the second image stabilization actuator.  Uenaka (Figs. 3 and 16) teaches wherein: the tracking control section, when it is necessary to correct direction of the subject image by rotational drive (correction unit 30) of the image sensor (imaging unit 39a) to an appropriate position, rotates the subject image by initially driving the second image stabilization actuator (first and second horizontal coils 31a1 and 31a2 and first vertical coil 32a1) (Para 39 and 124).  Therefore, it would have 
As to claim 13, this claim differs from claim 5 only in that the claim 5 depends on claim 1 whereas claim 13 depends on claim 9.  Thus claim 13 is analyzed as previously discussed with respect to claim 5 above.  

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US Patent Pub. # 2015/0097977) in view of Kojima (US Patent Pub. # 2005/0140793) and further in view of Washisu (US Patent Pub. # 2016/0323526).
As to claim 6, note the discussion above in regards to claim 1.  Watanabe in view of Kojima do not teach the processor further comprises a prediction section and an initial position calculation section, and wherein the prediction section predicts direction and movement amount for moving the subject per unit time on the imaging region of the image sensor, the initial position calculation section calculates initial position of the image stabilization lens and initial position of the image sensor to be able to track over the longest time within the effective imaging region of the image sensor, based on the prediction section, and the tracking control section drives the first image stabilization actuator and the second image stabilization actuator based on output of the initial position calculation section to move the image stabilization lens and the image sensor 


Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above.  Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply.  In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 2696   4/19/2021